     Case 3:20-cv-00413-RCJ-WGC Document 13 Filed 11/23/20 Page 1 of 2



 1    ALAN W. WESTBROOK, ESQ.
      Nevada Bar No. 006167
 2    PERRY & WESTBROOK,
      A Professional Corporation
 3    1701 W. Charleston Boulevard #200
      Las Vegas, Nevada 89102
 4    Telephone: (702) 870-2400
      Facsimile: (702) 870-8220
 5    Email: awestbrook@perrywestbrook.com
      Attorney for Defendant Target
 6
 7                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 8
 9    TAMARINA COURNOYER, an                  CASE NO.: 3:20-cv-00413-RCJ-WGC
      individual
10
                         Plaintiff,
11
      vs.
12
      TARGET CORPORATION, d/b/a/
13    TARGET #2472; DOES I-X ; and ROE
      CORPORATIONS I-X, inclusive
14
                         Defendant.
15
16
            STIPULATION AND ORDER TO DISMISS COMPLAINT WITH PREJUDICE
17
             IT IS HEREBY STIPULATED AND AGREED by and between counsel for their
18
19   ///

20   ///
21   ///
22   ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28

                                             Page 1 of 2
     Case 3:20-cv-00413-RCJ-WGC Document 13 Filed 11/23/20 Page 2 of 2



 1   respective parties, that the above-entitled action be dismissed with prejudice, each party to bear
 2   their own attorney’s fees and costs.
 3   DATED this 23rd day of November, 2020.
 4
 5    /s/ Christopher S. Connell
     Christopher S. Connell, Esq.
 6   CONNELL LAW
 7   6671 Las Vegas Boulevard #210
     Las Vegas, Nevada 89119
 8   Attorneys for Plaintiff
     cconnell@connelllaw.com,
 9   Mary@connelllaw.com
10              And
     Justin M. Clouser, Esq.
11   CLOUSER HEMPEN WASICK LAW GROUP, LTD.
     1512 US Hwy 395 North #1
12   Gardnerville, Nevada 89410
13   Attorneys for Plaintiff
     jclouser@clouserlaw.com
14
15
     DATED this 23rd day of November, 2020.
16
     PERRY & WESTBROOK, P.C.
17
       /s/ Alan W. Westbrook
18
     Alan W. Westbrook, Esq.
19   Nevada Bar No.: 06167
     1701 W. Charleston Blvd., Suite 200
20   Las Vegas, Nevada 89102
21   Telephone: (702) 870-2400
     Facsimile: (702) 870-8220
22   E-Mail: awestbrook@perrywestbrook.com
     Attorneys for Defendants
23
24          IT IS SO ORDERED.

25                                          _________________________________________
                                            UNITED STATES DISTRICT COURT JUDGE
26
27
28

                                                 Page 2 of 2
